Exhibit 10.2
 
CONVERTIBLE NOTE AGREEMENT
 
THIS AGREEMENT is made on the 25th day of August, 2015 (the “Effective Date").
 
BETWEEN:
 
Jerry Katell
Katell Productions, LLC,
Katell Properties,LLC
100 Wilshire Boulevard, Suite 1830
Santa Monica, CA 90401- l I84, USA
 


(The “Lender”)
 
DSG GLOBAL INC., a company duly incorporated under the laws of the State of
Nevada with its business offices at 214 - 5455 152" Street, Surrey BC V3 S 5A5,
Canada and The Oxford Science Centre, Oxford, United Kingdom, OX4 4GA,
 
(The “Borrower")
 
WHEREAS:
 
A. The Borrower has requested the Lender to make available to it a Convertible
Note  in the total amount   of $250,000.00 (USD) TWO HUNDRED AND FIFTY THOUSAND
DOLLARS (the “Principal Amount”):
 
B. The Lender has agreed to make such a Note available to the Borrower on the
terms and conditions hereinafter set forth.

THEREFORE THIS AGREEMENT WITNESSES   that pursuant to the premises and in
consideration of the mutual covenants and agreements hereinafter contained, the
parties agree as follows:
 
1.00 NOTE
 
1.01 The Borrower acknowledges that the Lender has advanced to the Borrower the
Principal Amount of $250,000.00 USD, The Principal Amount together with interest
@ 10% per annum (the “Note”) to be repaid as provided herein.
 
2.00 TERM AND REPAYMENT
 
2.0 l The term of the Note shall be SIX MONTHS from date of contract or upon
filing of the registration statement and payment deposit (the “Term”).
 
2.02 The Convertible Note shall  be repaid as follows: The Principal and
interest of l0% per annum to be repaid in full by way of common shares in DSG
GLOBAL INC. converted , USD $1.75 per share with piggyback registration rights
on the first registration statement filed by  DSG  GLOBAL  INC.  and
one  full  warrant,  USD $2.25with each share.
 
3.0  INTEREST The interest (the “Interest”) shall be paid as follows:
 
(a) 10% per annum on the Principal Amount to be paid at the end of the term by
way of cash or stock as indicated in 2.02.
 
3.02      No interest shall accrue on the Interest.
 
4.00      RIGHT OF CONVERSION
 
4.01 The Lender may convert the Note into common shares of the Borrower (DSG
GLOBAL INC. CLASS A SHA RES) at the price of $1.75 per share plus one warrant
@ USD 2.25 for each share purchased.
 
5.04 No failure or delay on the part of the Lender in exercising any right,
power or privilege under this Agreement will operate as a waiver thereof, nor
will any single or partial exercise of any right, power or privilege under this
Agreement preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies herein expressly
specified are cumulative and not exclusive of any rights or remedies which the
Lender would otherwise have.


6.00   REPRESENTATIONS AND WARRANTIES
 
6.0 l   The Borrower represents and warrants that:
 
(a)  t is a duly incorporated company and is in good standing under the laws of
the State of Nevada and has the power and authority to carry on its business as
now being conducted;
(b)  he execution and delivery of this Agreement and the performance of its
provisions have been duly authorized by all necessary action of the Borrower;
(c)  here are no actions, proceedings or investigations pending or, to the
knowledge of the Borrower, threatened which question the validity of this
Agreement, or the validity of any acts to be taken pursuant hereto which might
result in any material adverse change in the condition or business of the
Borrower or the Borrower’s ability to perform its obligations under this
Agreement;
(d)  neither the entering into, nor the carrying out by the Borrower of its
obligations set forth in this Agreement will result in any breach of or be in
conflict with any term or provision of the Memorandum or Articles of the
Borrower.
 
6.02 The Lender warrants and represents to the Borrower that it will, to the
best of its ability, carry out the terms contained in this Agreement.6.03 All
representations, warranties and agreements made herein are material and will
conclusively be deemed to have been relied on by the Lender notwithstanding any
prior or subsequent investigation by the Lender and will survive the advance of
the Note and the fulfillment of all of the transactions and deliveries
contemplated hereunder continuing in full force and effect so long as any amount
of the Note remains outstanding and unpaid.
 
 
 
 

--------------------------------------------------------------------------------

 


7.00 MISCELLANEOUS
 
7.0 l    This Agreement may not be modified or amended except with the written
consent of the parties hereto.
 
7.2 The parties will execute such further assurances and other documents and
instruments and do such other things as may be necessary to implement and carry
out the intent of this Agreement.
 
7.3 The provisions herein constitute the entire agreement between the parties
and supersede all previous expectations, understandings, communications,
representations and agreements whether verbal or written between the parties
with respect to the subject matter hereof.
 
7.4 Any notice required to be given hereunder by any party will be deemed to
have been well and sufficiently given if mailed by pre-paid registered mail, or
delivered to
whom   it  is  directed  at  its  address  set  out  on  page   I,  or  such
other address as any party may, from time to time, direct in writing, and any
such notice will be deemed to have been received, if mailed, five business days
after the day of mailing and, if delivered, upon the date of delivery. If normal
mail service is interrupted by strike, slow-down, force majeure or any other
cause, a notice sent by mail will not be deemed to be received until actually
received, and the party sending the notice will deliver such notice in order to
ensure prompt receipt thereof.
 
7.5 Time will be of the essence hereof.
 
7.6 Nothing contained in this Agreement will prejudice or impair any other right
or remedy which the Lender may otherwise have with respect to the Convertible
Note hereunder or any rights or remedies it may have with respect to other loans
which the Lender may make to the Borrower.
 
7.7 The Agreement shall not be assigned by either party without written consent
of the other.
 
7.8 This Agreement will be binding upon and ensure to the benefit of the
Borrower, and the Lender and their respective successors and assigns.
 
7.9 The parties hereto confirm that they have been recommended to obtain
independent legal advice prior to the execution of this Agreement and confirm
that they have obtained independent legal advice or alternatively, have waived
their right to the same.
 
7.10  This Agreement will in all respects be  governed by and be construed in
accordance with the laws of California.
 
7.11  If any one or more of the provisions contained in this Agreement is found
to be invalid, illegal or unenforceable in any respect in any jurisdiction, the
validity, legality and enforceability of the remaining provisions contained
herein will not in any way be affected or impaired and such unenforceable or
invalid provisions shall be severable from the remainder of this Agreement.
 
IN WITNESS WHEREOF the parties hereto have set their hands and seals as of the
day and year first above written.




LENDER
 


/s/ Jerry Katell               
Authorized Signatory of the Lender
 


DSG GLOBAL INC.
 
 
/s/ Robert Silzer               
Robert Silzer
Chief Executive Officer and Chief Financial Officer
 
 
 

--------------------------------------------------------------------------------

 